DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on March 18, 2019, June 29, 2020, August 17, 2020, June 8, and September 22, 2021 were filed on and after the mailing date of the Application on March 18, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on March 18, 2019.  These drawings are accepted.

Response to Amendment
Amendments filed December 6, 2021 are in compliance with 37 CFR 1.121 and have been fully considered. Amendments to the claims and specification are entered. No new matter entered.

Response to Arguments
Applicant’s arguments, see Remarks page 9, filed December 2, 2021, with respect to objection to specification have been fully considered and are persuasive in view of the amendment.  The objection of specification has been withdrawn. 

Applicant’s arguments, see Remarks pages 9-11, filed December 2, 2021, with respect to Claims 1-2, 4-9 and 11 rejection under 35 U.S.C. §103 as being unpatentable over Yomo et al. (U.S. Patent Application Publication 2018/0088221A1) hereinafter “Yomo” in view of Sumi et al. (U.S. Patent Application Publication 2016/0157828A1) hereinafter “Sumi” and claim 3 rejection under 35 U.S.C. §103 as being unpatentable over Yomo in view of Sumi and further in view of Udagawa (International WIPO Application Publication WO2020158009A1) hereinafter “Udagawa” have been fully considered and are persuasive in view of the amendments and claim 10 cancellation.  The rejection under 35 U.S.C. §103 of claims 1-9 and 11 has been withdrawn. 

Applicant's arguments, see Remarks pages 9-11, filed December 2, 2021, with respect to Claims 12-13 and 15-20 rejection under  35 U.S.C. §103 as being unpatentable over Yomo in view of Sumi and claim 14 rejection under 35 U.S.C. §103 as being unpatentable over Yomo in view of Sumi and further in view of Udagawa have been fully considered but they are not persuasive. In regards of independent claim 12 applicant attempted to disqualify Sumi's reference submitting “reliance is misplaced because Sumi's cited disclosure refers only to extracting a single phase difference between a sample position and next sampling position (spaced by ∆s) for use in estimating an instantaneous spatial frequency at a sampling position s(ω(s)). In particular, Sumi discloses nothing more than computing the difference of two sampling samples of fixed spacing of ∆s. See, Sumi, paragraph 648 ("However, when the change in the instantaneous phase ∆Θ(s) between at the position coordinate t=s and the next sampling position coordinate t=s+∆s (i.e., sampling interval is L1s) is estimated on the basis of eqs. (30-2) and (34), the bias becomes no problem.") 
In contrast, the claims recite that the radar system and method construct the mono-static MIMO forward difference virtual array aperture by using "forward difference co-array processing" which is performed for all possible integer-multiples of ∆s by extracting not only the phase differences but also amplitude ratios. On this point, Applicant's specification describes how the forward difference co-array processing is performed by computing virtual element outputs for non-negative (or forward) difference spacing values based on the computed yim y*jm value. See, Application, paragraphs 46-50. Thus, rather than calculating a single phase difference value m(s) (as disclosed by Sumi), the claimed approach for "performing forward difference co-array processing ... " produces a spectrum to examine multiple frequency components with individual phase and magnitude outputs. It is fundamentally different from the claim requirements recited in claims 12 and 19 for "performing forward difference co-array processing .... "”. Examiner respectfully submits that even though the Applicant’s argument may describe the intended claim limitation, the actual claim language does not require “using "forward difference co-array processing" which is performed for all possible integer-multiples of ∆s” (emphasis added). Applicant is interpreting the phrase “forward difference co-array processing” as being limited by the description provided in the specification, which is not yet claimed. A positive Sumi or any other cited reference meeting the claim requirement of constructing a mono-static MIMO forward difference virtual array aperture by fill in holes in the mono-static MIMO virtual array aperture” Examiner respectfully submits that the limitation “fill in holes in the mono-static MIMO virtual array aperture” has no patentable value as once the structural and functional limitations are met by the art the feature is inherent for the system claimed the same is pertinent to the limitation of achieving the claim result of "mitigating or suppressing spurious sidelobes caused by gaps or holes in the mono-static MIMO virtual array aperture". 
The claims 12-13 and 15-20 rejection under  35 U.S.C. §103 as being unpatentable over Yomo in view of Sumi and claim 14 rejection under 35 U.S.C. §103 as being unpatentable over Yomo in view of Sumi and further in view of Udagawa is respectfully maintained.

Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures 
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yomo in view of Sumi.
In regards of claim 12, Yomo teaches  a radar system comprising: a plurality of transmit and receive antennas coupled to a signal processor component that is configured to generate a mono-static virtual array aperture in response to radar signals transmitted, respectively, from the plurality of transmit antennas (Yomo paragraph [0005]: “a first receiver that receives reflected-wave signals reflected by a target in a monostatic radar mode and a bistatic radar mode, respectively, and a first estimator that a direction-of-arrival estimation with reference to the reflected-wave signals thus received”; paragraph  [0167]: “the MIMO radar system, a virtual antenna array is configured in addition to an actual antenna array, and signals from the virtual antenna array are also used in direction-of-arrival estimation processes in the DOA estimators 1211-1 and 1212-1”; paragraph [0171]: “the MIMO radar system is applied, for example, arranging a plurality of transmitting antennas in a vertical direction makes it possible to also estimate a direction of arrival in a vertical direction without increasing the circuit size of the receiving high-frequency units, even if the receiving antennas are arranged in a horizontal direction”); and 
a radar control processing unit configured: to construct a mono-static MIMO virtual array aperture from radar signals transmitted orthogonally from the plurality of transmit antennas and received at each receive antenna (Yomo paragraph [0123]: “Further, the transmitter 801-2 includes a complementary code generator 805-2, an orthogonal code B superimpose 822, a DAC 807-2, a transmitting high-frequency unit 808-2, and a transmitting antenna (one branch) 809-2. Further, the receiver 802-2 includes a receiving antenna (four branches) 810-2, a receiving high-frequency unit 811-2, an ADC 812-2, a complementary code correlation calculator 813-2, an orthogonal code superimposer 816-2, an STFT unit 819-2, DOA estimators 820-2 and 821-2, and the aforementioned memories 223 and 224”). 
Yomo does not teach construct a mono-static MIMO forward difference virtual array aperture by performing forward difference co-array processing on the mono-static MIMO virtual array aperture to fill in holes in the mono-static MIMO virtual array aperture, thereby mitigating or suppressing spurious sidelobes caused by gaps or holes in the mono-static MIMO virtual array aperture.
Sumi teaches construct a mono-static MIMO forward difference virtual array aperture by performing forward difference co-array processing on the mono-static MIMO virtual array aperture to fill in holes in the mono-static MIMO virtual array aperture, thereby mitigating or suppressing spurious sidelobes caused by gaps or holes in the mono-static MIMO virtual array aperture (Sumi paragraph [0648]: “However, when the change in the instantaneous phase ∆θ(s) between at the position coordinate t=s and the next sampling position coordinate t=s+∆s (i.e., sampling interval is ∆s) is estimated on the basis of eqs. (30-2) and (34), the bias becomes no problem. The estimate result can be obtained as follows.
                        
                            ∆
                            
                                
                                    θ
                                
                                
                                    '
                                
                            
                            
                                
                                    s
                                
                            
                            =
                            
                                
                                    t
                                    a
                                    n
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    
                                        
                                            I
                                            m
                                            a
                                            g
                                             
                                            [
                                            
                                                
                                                    
                                                        
                                                            r
                                                            
                                                                
                                                                    s
                                                                    +
                                                                    ∆
                                                                    s
                                                                
                                                            
                                                            d
                                                            e
                                                            m
                                                            f
                                                            
                                                                
                                                                    s
                                                                    +
                                                                    ∆
                                                                    s
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            r
                                                            
                                                                
                                                                    s
                                                                
                                                            
                                                            d
                                                            e
                                                            m
                                                            f
                                                            
                                                                
                                                                    s
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    *
                                                
                                            
                                            ]
                                        
                                        
                                            R
                                            e
                                            a
                                            l
                                             
                                            [
                                            
                                                
                                                    
                                                        
                                                            r
                                                            
                                                                
                                                                    s
                                                                    +
                                                                    ∆
                                                                    s
                                                                
                                                            
                                                            d
                                                            e
                                                            m
                                                            f
                                                            
                                                                
                                                                    s
                                                                    +
                                                                    ∆
                                                                    s
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            r
                                                            
                                                                
                                                                    s
                                                                
                                                            
                                                            d
                                                            e
                                                            m
                                                            f
                                                            
                                                                
                                                                    s
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    *
                                                
                                            
                                            ]
                                        
                                    
                                
                            
                        
                    	(43)In the above eqs. (34), (36) (43) etc., the subtraction of phase is calculated using the forward difference and instead, the backward subtraction can also be performed”; paragraph [0778]: “On the respective beamformings including the cases where the mechanical scan is performed, the classical SA can also be performed, in which a general delay-and-summation (DAS) processing or the delay-and-multiplication (DAM) processing on the basis of the present invention can be performed (both processing can be realized in monostatic and multistatic types)”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the radar system of Yomo to include constructing a mono-static MIMO forward difference virtual array aperture by performing forward difference co-array processing on the mono-static MIMO virtual array aperture of Sumi in order “to achieve a balance between improved target detection performance and enhanced resolution” (Yomo paragraph [0003]). As in the radar system of Yomo, it is within the capabilities of one of ordinary skill in the art to construct a mono-static MIMO forward difference virtual array aperture by performing forward difference co-array processing on the mono-static MIMO virtual array aperture of Sumi with the predicted result of “achieving a balance between improved target detection sensitivity and enhanced radar resolution” as needed in Yomo (Paragraph [0033]). 

In regards of claim 13 Yomo and Sumi teach the claimed invention as shown above for the claim 12. 
Yomo further teaches the radar control processing unit is further configured to construct a mono-static MIMO virtual array aperture (Yomo paragraph[00167]: “the MIMO radar system, a virtual antenna array is configured in addition to an actual antenna array, and signals from the virtual antenna array are also used in direction-of-arrival estimation processes in the DOA estimators 1211-1 and 1212-1”; paragraph [0168]: “The code superimposers 1207-1 and 1208-1 perform processes as monostatic radars by superimposing the codes AW 1 and AW 2 onto correlation calculation results for each separate stream”).
Yomo does not teach the forward and backward difference virtual array aperture that is substantially larger than the mono-static MIMO forward difference virtual array aperture by performing backward difference co-array processing on the mono- static MIMO forward difference virtual array aperture to mitigate or suppress spurious sidelobes caused by gaps or holes in mono-static MIMO forward difference virtual array aperture.
Sumi teaches the forward and backward difference virtual array aperture that is substantially larger than the mono-static MIMO forward difference virtual array aperture by performing backward difference co-array processing on the mono- static MIMO forward difference virtual array aperture (Sumi paragraph [0648]: “However, when the change in the instantaneous phase ∆θ(s) between at the position coordinate t=s and the next sampling position coordinate t=s+∆s (i.e., sampling interval is ∆s) is estimated on the basis of eqs. (30-2) and (34), the bias becomes no problem. The estimate result can be obtained as follows.
                        
                            ∆
                            
                                
                                    θ
                                
                                
                                    '
                                
                            
                            
                                
                                    s
                                
                            
                            =
                            
                                
                                    t
                                    a
                                    n
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    
                                        
                                            I
                                            m
                                            a
                                            g
                                             
                                            [
                                            
                                                
                                                    
                                                        
                                                            r
                                                            
                                                                
                                                                    s
                                                                    +
                                                                    ∆
                                                                    s
                                                                
                                                            
                                                            d
                                                            e
                                                            m
                                                            f
                                                            
                                                                
                                                                    s
                                                                    +
                                                                    ∆
                                                                    s
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            r
                                                            
                                                                
                                                                    s
                                                                
                                                            
                                                            d
                                                            e
                                                            m
                                                            f
                                                            
                                                                
                                                                    s
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    *
                                                
                                            
                                            ]
                                        
                                        
                                            R
                                            e
                                            a
                                            l
                                             
                                            [
                                            
                                                
                                                    
                                                        
                                                            r
                                                            
                                                                
                                                                    s
                                                                    +
                                                                    ∆
                                                                    s
                                                                
                                                            
                                                            d
                                                            e
                                                            m
                                                            f
                                                            
                                                                
                                                                    s
                                                                    +
                                                                    ∆
                                                                    s
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            r
                                                            
                                                                
                                                                    s
                                                                
                                                            
                                                            d
                                                            e
                                                            m
                                                            f
                                                            
                                                                
                                                                    s
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    *
                                                
                                            
                                            ]
                                        
                                    
                                
                            
                        
                    	(43)In the above eqs. (34), (36) (43) etc., the subtraction of phase is calculated using the forward difference and instead, the backward subtraction can also be performed”; paragraph [0778]: “On the respective beamformings including the cases where the mechanical scan is performed, the classical SA can also be performed, in which a general delay-and-summation (DAS) processing or the delay-and-multiplication (DAM) processing on the basis of the present invention can be performed (both processing can be realized in monostatic and multistatic types)”) to mitigate or suppress spurious sidelobes caused by gaps or holes in mono-static MIMO forward difference virtual array aperture (Sumi paragraph [0736]: “the nonlinear processings generate wideband reception signals compared to the corresponding signals obtained when the nonlinear processings are not implemented on. The reception signals generated with the increased frequency are harmonic wave signals with an increased frequency, an increased spatial resolution, a decreased sidelobes or an increased contrast compared to the corresponding signals obtained when the nonlinear processings are not implemented on”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to further modify the radar system taught in combination of Yomo and Sumi to include the forward and backward difference virtual array aperture of Sumi in order “to achieve a balance between improved target detection performance and enhanced resolution” (Yomo paragraph [0003]). As in the radar system taught in combination of Yomo and Sumi, it is within the capabilities of one of ordinary skill in the art to include the forward and backward difference virtual array aperture of Sumi with the achieving a balance between improved target detection sensitivity and enhanced radar resolution” as needed in Yomo (Paragraph [0033]).

In regards of claim 15 Yomo and Sumi teach the claimed invention as shown above for the claim 13. 
Yomo further teaches the radar control processing unit is further configured to compute beamforming outputs based on the mono-static MIMO virtual array aperture (Yomo paragraph [0129]: “In the monostatic mode, the result is inputted to the DOA estimator 820-1, and in the bistatic mode, the result is inputted to the DOA estimator 821-1”; paragraph [0158]: “example configuration is a configuration based on a MIMO (multiple input and multiple-output) radar system that makes it possible to substantially increase the antenna aperture length without increasing the circuit size of the high-frequency units”).
Yomo does not teach forward and backward difference virtual array.
Sumi teaches forward and backward difference virtual array. (Sumi, paragraph [0648]: “the subtraction of phase is calculated using the forward difference and instead, the backward subtraction can also be performed”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to further modify the radar system taught in combination of Yomo and Sumi to include the forward and backward difference virtual array aperture of Sumi in order “to achieve a balance between improved target detection performance and enhanced resolution” (Yomo paragraph [0003]). As in the radar system taught in combination of Yomo and Sumi, it is within the capabilities of one of ordinary skill in the achieving a balance between improved target detection sensitivity and enhanced radar resolution” as needed in Yomo (Paragraph [0033]).

In regards of claim 16 Yomo and Sumi teach the claimed invention as shown above for the claim 13. 
Yomo further teaches the radar control processing unit is further configured to perform spatial smoothing on difference co-array outputs from the mono-static MIMO forward and backward difference virtual array aperture, thereby generating spatially smoothed co-array outputs (Yomo paragraph [0030]: “a technology for enhancing resolution with respect to a moving target by integrating output signals from a plurality of monostatic radars, smoothing the average location, the average velocity, and the like with a tracking filter, and then compensating for the trajectory of each of the output signals”; [0038]: “Each of the radars A 101 and B 102 simply operates as a monostatic radar and, furthermore, also operates as a bistatic radar that estimates the distance and direction of the target T by receiving electromagnetic waves transmitted from the other radar. It should be noted that the radars A 101 and B 102 operate, for example, in synchronization between the carrier frequency and the sampling clock frequencies of digital/analog converters and analog/digital converters”). 

In regards of claim 17 Yomo and Sumi teach the claimed invention as shown above for the claim 13. 
Yomo further teaches the radar control processing unit is further configured to compute beamforming outputs based on the spatially smoothed co-array outputs (Yomo paragraph [0051]: “the monostatic radar processor 226 performs a DOA estimation process on the basis of reflected waves received in a case where the radar B 102 operates in the monostatic mode, and outputs a DOA estimation result to the memory 224”).

In regards of claim 18 Yomo and Sumi teach the claimed invention as shown above for the claim 13. 
Yomo further teaches the radar control processing unit is further configured to compute a composite beamforming output by multiplying a first beam forming output of the mono-static MIMO forward and backward difference virtual array aperture with a second beam forming output of a least sparse contiguous array section of the mono-static MIMO virtual array aperture (Yomo paragraph [0075]: “the phase synthesizer 241 includes delayers 301, 302, 303, 310, 311, and 312, complex multipliers 304, 305, and 306, complex adders 307 and 316, a power calculator 308, a threshold comparator 309, a phase difference detector 313, a phase rotator 314, a switcher 315, and complex conjugate calculators 317 and 318”; paragraph [0076]: “Then, the complex multipliers 304, 305, and 306 calculate inner products for each separate amount of delay”;   paragraph [0157]: “The output from the complex multiplier 1104 is outputted to the subsequent STFT unit 818-2. The complex multiplication of the complex multiplier 1104 compensates for a residual phase error component”).

In regards of claim 19, Yomo teaches a method for operating a radar system comprising a plurality of transmit and receive antennas (Yomo paragraph [0005]: “a first receiver that receives reflected-wave signals reflected by a target in a monostatic radar mode and a bistatic radar mode, respectively, and a first estimator that a direction-of-arrival estimation with reference to the reflected-wave signals thus received”; paragraph  [0167]: “the MIMO radar system, a virtual antenna array is configured in addition to an actual antenna array, and signals from the virtual antenna array are also used in direction-of-arrival estimation processes in the DOA estimators 1211-1 and 1212-1”; paragraph [0171]: “the MIMO radar system is applied, for example, arranging a plurality of transmitting antennas in a vertical direction makes it possible to also estimate a direction of arrival in a vertical direction without increasing the circuit size of the receiving high-frequency units, even if the receiving antennas are arranged in a horizontal direction”) and a radar control processing unit (Yomo paragraph [0005]: “a first estimator that a direction-of-arrival estimation with reference to the reflected-wave signals thus received”), the method comprising: transmitting orthogonal radar signals from each transit antenna in the plurality of transmit antenna (Yomo paragraph [0123]: “Further, the transmitter 801-2 includes a complementary code generator 805-2, an orthogonal code B superimpose 822, a DAC 807-2, a transmitting high-frequency unit 808-2, and a transmitting antenna (one branch) 809-2. Further, the receiver 802-2 includes a receiving antenna (four branches) 810-2, a receiving high-frequency unit 811-2, an ADC 812-2, a complementary code correlation calculator 813-2, an orthogonal code superimposer 816-2, an STFT unit 819-2, DOA estimators 820-2 and 821-2, and the aforementioned memories 223 and 224”); constructing, at the radar control processing unit, a mono-static MIMO virtual array aperture from the orthogonal radar signals received at each receive antenna in the plurality of receive antennas (Yomo paragraph [0123]: “Further, the transmitter 801-2 includes a complementary code generator 805-2, an orthogonal code B superimpose 822, a DAC 807-2, a transmitting high-frequency unit 808-2, and a transmitting antenna (one branch) 809-2. Further, the receiver 802-2 includes a receiving antenna (four branches) 810-2, a receiving high-frequency unit 811-2, an ADC 812-2, a complementary code correlation calculator 813-2, an orthogonal code superimposer 816-2, an STFT unit 819-2, DOA estimators 820-2 and 821-2, and the aforementioned memories 223 and 224”).
Yomo does not teach constructing, at the radar control processing unit, a mono-static MIMO forward difference virtual array aperture by performing forward difference co-array processing on the mono-static MIMO virtual array aperture to fill in holes in the mono-static MIMO virtual array aperture, thereby mitigating or suppressing spurious sidelobes caused by gaps or holes in the mono-static MIMO virtual array aperture.
Sumi teaches constructing, at the radar control processing unit, a mono-static MIMO forward difference virtual array aperture by performing forward difference co-array processing on the mono-static MIMO virtual array aperture to fill in holes in the mono-static MIMO virtual array aperture, thereby mitigating or suppressing spurious sidelobes caused by gaps or holes in the mono-static MIMO virtual array aperture  (Sumi paragraph [0648]: “However, when the change in the instantaneous phase ∆θ(s) between at the position coordinate t=s and the next sampling position coordinate t=s+∆s (i.e., sampling interval is ∆s) is estimated on the basis of eqs. (30-2) and (34), the bias becomes no problem. The estimate result can be obtained as follows.
                        
                            ∆
                            
                                
                                    θ
                                
                                
                                    '
                                
                            
                            
                                
                                    s
                                
                            
                            =
                            
                                
                                    t
                                    a
                                    n
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    
                                        
                                            I
                                            m
                                            a
                                            g
                                             
                                            [
                                            
                                                
                                                    
                                                        
                                                            r
                                                            
                                                                
                                                                    s
                                                                    +
                                                                    ∆
                                                                    s
                                                                
                                                            
                                                            d
                                                            e
                                                            m
                                                            f
                                                            
                                                                
                                                                    s
                                                                    +
                                                                    ∆
                                                                    s
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            r
                                                            
                                                                
                                                                    s
                                                                
                                                            
                                                            d
                                                            e
                                                            m
                                                            f
                                                            
                                                                
                                                                    s
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    *
                                                
                                            
                                            ]
                                        
                                        
                                            R
                                            e
                                            a
                                            l
                                             
                                            [
                                            
                                                
                                                    
                                                        
                                                            r
                                                            
                                                                
                                                                    s
                                                                    +
                                                                    ∆
                                                                    s
                                                                
                                                            
                                                            d
                                                            e
                                                            m
                                                            f
                                                            
                                                                
                                                                    s
                                                                    +
                                                                    ∆
                                                                    s
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            r
                                                            
                                                                
                                                                    s
                                                                
                                                            
                                                            d
                                                            e
                                                            m
                                                            f
                                                            
                                                                
                                                                    s
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    *
                                                
                                            
                                            ]
                                        
                                    
                                
                            
                        
                    	(43)In the above eqs. (34), (36) (43) etc., the subtraction of phase is calculated using the forward difference and instead, the backward subtraction can also be performed”; paragraph [0778]: “On the respective beamformings including the cases where the mechanical scan is performed, the classical SA can also be performed, in which a general delay-and-summation (DAS) processing or the delay-and-multiplication (DAM) processing on the basis of the present invention can be performed (both processing can be realized in monostatic and multistatic types)”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the method for operating a radar system comprising a plurality of transmit and receive antennas and a radar control processing unit of Yomo to include constructing a mono-static MIMO forward difference virtual array aperture by performing forward difference co-array processing on the mono-static MIMO virtual array aperture of Sumi in order “to achieve a balance between improved target detection performance and enhanced resolution” (Yomo paragraph [0003]). As in the method for operating a radar system comprising a plurality of transmit and receive antennas and a radar control processing unit of Yomo, it is within the capabilities of one of ordinary skill in the art to construct a mono-static MIMO forward difference virtual array aperture by performing forward difference co-array processing on the mono-static MIMO virtual array aperture of Sumi with the predicted result of “achieving a balance between improved target detection sensitivity and enhanced radar resolution” as needed in Yomo (Paragraph [0033]). 

In regards of claim 20 Yomo and Sumi teach the claimed invention as shown above for the claim 19. 
Yomo further teaches constructing a mono-static MIMO virtual array aperture (Yomo paragraph[00167]: “the MIMO radar system, a virtual antenna array is configured in addition to an actual antenna array, and signals from the virtual antenna array are also used in direction-of-arrival estimation processes in the DOA estimators 1211-1 and 1212-1”; paragraph [0168]: “The code superimposers 1207-1 and 1208-1 perform processes as monostatic radars by superimposing the codes AW 1 and AW 2 onto correlation calculation results for each separate stream”).
Yomo does not teach constructing a forward and backward difference virtual array aperture that is substantially larger than the mono-static MIMO forward difference virtual array aperture by performing backward difference co-array processing on the mono-static MIMO forward difference virtual array aperture to mitigate or suppress spurious sidelobes.
Sumi teaches constructing a forward and backward difference virtual array aperture that is substantially larger than the mono-static MIMO forward difference virtual array aperture by performing backward difference co-array processing on the mono-static MIMO forward difference virtual array aperture (Sumi paragraph [0648]: “However, when the change in the instantaneous phase ∆θ(s) between at the position coordinate t=s and the next sampling position coordinate t=s+∆s (i.e., sampling interval is ∆s) is estimated on the basis of eqs. (30-2) and (34), the bias becomes no problem. The estimate result can be obtained as follows.
                        
                            ∆
                            
                                
                                    θ
                                
                                
                                    '
                                
                            
                            
                                
                                    s
                                
                            
                            =
                            
                                
                                    t
                                    a
                                    n
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    
                                        
                                            I
                                            m
                                            a
                                            g
                                             
                                            [
                                            
                                                
                                                    
                                                        
                                                            r
                                                            
                                                                
                                                                    s
                                                                    +
                                                                    ∆
                                                                    s
                                                                
                                                            
                                                            d
                                                            e
                                                            m
                                                            f
                                                            
                                                                
                                                                    s
                                                                    +
                                                                    ∆
                                                                    s
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            r
                                                            
                                                                
                                                                    s
                                                                
                                                            
                                                            d
                                                            e
                                                            m
                                                            f
                                                            
                                                                
                                                                    s
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    *
                                                
                                            
                                            ]
                                        
                                        
                                            R
                                            e
                                            a
                                            l
                                             
                                            [
                                            
                                                
                                                    
                                                        
                                                            r
                                                            
                                                                
                                                                    s
                                                                    +
                                                                    ∆
                                                                    s
                                                                
                                                            
                                                            d
                                                            e
                                                            m
                                                            f
                                                            
                                                                
                                                                    s
                                                                    +
                                                                    ∆
                                                                    s
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            r
                                                            
                                                                
                                                                    s
                                                                
                                                            
                                                            d
                                                            e
                                                            m
                                                            f
                                                            
                                                                
                                                                    s
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    *
                                                
                                            
                                            ]
                                        
                                    
                                
                            
                        
                    	(43)In the above eqs. (34), (36) (43) etc., the subtraction of phase is calculated using the forward difference and instead, the backward subtraction can also be performed”; paragraph [0778]: “On the respective beamformings including the cases where the mechanical scan is performed, the classical SA can also be performed, in which a general delay-and-summation (DAS) processing or the delay-and-multiplication (DAM) processing on the basis of the present invention can be performed (both processing can be realized in monostatic and multistatic types)”)  to mitigate or suppress spurious sidelobes (Sumi paragraph [0736]: “the nonlinear processings generate wideband reception signals compared to the corresponding signals obtained when the nonlinear processings are not implemented on. The reception signals generated with the increased frequency are harmonic wave signals with an increased frequency, an increased spatial resolution, a decreased sidelobes or an increased contrast compared to the corresponding signals obtained when the nonlinear processings are not implemented on”). 
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to further modify the method for operating a radar system comprising a plurality of transmit and receive antennas and a radar control processing unit taught in combination of Yomo and Sumi to include the forward and backward difference virtual array aperture of Sumi in order “to achieve a balance between improved target detection performance and enhanced resolution” (Yomo paragraph [0003]). As in achieving a balance between improved target detection sensitivity and enhanced radar resolution” as needed in Yomo (Paragraph [0033]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yomo in view of Sumi and further in view of Udagawa.
In regards of claim 14 Yomo and Sumi teach the claimed invention as shown above for the claim 13. 
Yomo further teaches the mono-static MIMO virtual array aperture (Yomo paragraph [0139]: “The components in the radars A 101 and B 102 that interfere with each other are suppressed. This makes it possible to improve the accuracy of the results of observation in the monostatic mode and the bistatic mode”; paragraph [0158]: “a configuration based on a MIMO (multiple input and multiple-output) radar system that makes it possible to substantially increase the antenna aperture length”).
Neither Yomo, nor Sumi teach forward and backward difference virtual array aperture is almost twice as large as the mono-static MIMO forward difference virtual array aperture.
Udagawa teaches forward and backward difference virtual array aperture is almost twice as large as the mono-static MIMO forward difference virtual array aperture As described above, one of the features of the antenna device 150 of the first embodiment is that the distance At1 between the transmitting channel 11 and the transmitting channel 21 is wider than the overall width Ar1 of the receiving antenna 30.
As a result, as shown in FIG. 4, a reception signal equivalent to the case where the reception antenna 30 and the reception antenna 40 are arranged at an interval At1 can be obtained. The receiving antenna 40 is a virtual receiving antenna for explaining the receiving phase input to the signal processor 330. Based on the case where the radio wave is radiated from the transmitting channel 11 and received by the receiving antenna 30, when the radio wave is radiated from the transmitting channel 21 and received by the receiving antenna 30, the position of the receiving antenna 40 shown in FIG. 4 is virtual. A phase equivalent to that received by the receiving antenna is obtained. That is, the equivalent aperture width Arr1 of the receiving antenna of the antenna device 150 is approximately twice the substantial aperture width Ar11 of the receiving antenna 30”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to further modify the radar system taught in combination of Yomo and Sumi to include the forward and backward difference virtual array aperture of Udagawa in order “to achieve a balance between improved target detection performance and enhanced resolution” (Yomo paragraph [0003]). As in the radar system taught in combination of Yomo and Sumi, it is within the capabilities of one of ordinary skill in the art to include the forward and backward difference virtual array aperture of Udagawa with the predicted result of “achieving a balance between improved target detection sensitivity and enhanced radar resolution” as needed in Yomo (Paragraph [0033]).

Allowable Subject Matter
Claims 1-9 and 11 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  	
Regarding independent claim 1 as amended, the art of the record discloses some of the claimed features of “A distributed aperture radar system”, particularly characterized by: 
“first and second small aperture radar devices that are physically distributed from one another and connected to a radar control processing unit, 
the first small aperture radar device comprising a first plurality of transmit and receive antennas coupled to a first signal processor component that is configured to generate at least a first mono-static virtual array aperture and a first bi-static virtual array aperture in response to a first radar signal transmitted, respectively, from the first small aperture radar device or the second small aperture radar device; 
the second small aperture radar device comprising a second plurality of transmit and receive antennas coupled to a second signal processor component that is configured to generate at least a second mono-static virtual array aperture and a second bi-static virtual array aperture in response to a second radar signal transmitted, respectively, from the second small aperture radar device or the first small aperture radar device; 
and the radar control processing unit configured: 
to coherently combine virtual array apertures from the first and second distributed radar devices to construct an extended bi-static MIMO virtual array aperture that is larger than the first or second bi-static MIMO virtual array apertures, and 
to construct a bi-static MIMO forward difference virtual array aperture by performing forward difference co-array processing on the extended bi-static MIMO virtual array aperture to fill in holes in the extended bi-static MIMO virtual array aperture, thereby mitigating or suppressing spurious sidelobes caused by gaps or holes in the extended bi-static MIMO virtual array aperture, 
where radar control processing unit is configured to generate the second bi-static virtual array aperture after selecting the first small aperture device to operate as a master unit and selecting the second small aperture radar device to operate as a slave unit by: 
processing target returns and an eavesdropped signal from the first small aperture radar device with fast and slow time processing steps, 
computing an estimated frequency offset and an estimated phase offset between the first and second small aperture radar devices based on information derived from the fast and slow time processing steps, and 
applying the estimated frequency offset and estimated phase offset to generate the second bi-static virtual array aperture at the second small aperture radar device that is coherent in frequency and phase with the mono-static virtual array aperture generated by the first small aperture radar device selected to operate as the master unit”. 
But none of the prior art of record discloses, suggests, or makes obvious the claimed combination, particularly art of record fails at least to disclose 
“radar control processing unit is configured to generate the second bi-static virtual array aperture after selecting the first small aperture device to operate as a master unit and selecting the second small aperture radar device to operate as a slave unit by: 
processing target returns and an eavesdropped signal from the first small aperture radar device with fast and slow time processing steps, 
computing an estimated frequency offset and an estimated phase offset between the first and second small aperture radar devices based on information derived from the fast and slow time processing steps, and 
applying the estimated frequency offset and estimated phase offset to generate the second bi-static virtual array aperture at the second small aperture radar device that is coherent in frequency and phase with the mono-static virtual array aperture generated by the first small aperture radar device selected to operate as the master unit”.

In that the dependent claims 2-9 and 11 depend ultimately from allowable, independent claim 1, these dependent claims 2-9 and 11 are allowable for, at least, the reasons for which independent claim 1 is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
D. Kalogerias, S. Sun and A. Petropulu, "Sparse sensing in colocated MIMO radar: A matrix completion approach," IEEE International Symposium on Signal Processing and Information Technology, 2013, pp. 000496-000502, doi: 10.1109/ISSPIT.2013.6781930.
Cohen et al. (U.S. Patent Application Publication 2017/0315221A1) teaches a target recovery in multiple input multiple output (MIMO) radar system;
Arbabian et al. (U.S. Patent Application Publication 2021/0011121A1) teaches methods and apparatus to realize scalable antenna arrays with large aperture.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

This action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648



/OLUMIDE AJIBADE AKONAI/           Primary Examiner, Art Unit 3648